Per Curiam.

Order of the Supreme Court at Special Term, entered October 16, 1969 in Ulster County, which, in a proceeding under section 330 of the Election Law, permitted the Committees on Vacancies of the Democratic Party and the Anti-Sales Tax Party to file certificates designating respondent Majestic as their candidate for the office of Supervisor of the Town of Gardiner to fill a vacancy, affirmed without costs. Since said respondent’s purported designation as a candidate for the office of county legislator has been invalidated, he is no longer disqualified as a candidate for the town office. Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur in memorandum Per Curiam.